 



Exhibit 10.1
Execution Copy
SECOND AMENDMENT
to
RECEIVABLES PURCHASE AGREEMENT
Dated as of May 13, 2005
          THIS SECOND AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT (the
“Amendment”) is entered into as of May 13, 2005 by and among (i) COLUMBIA OF
OHIO RECEIVABLES CORPORATION, a Delaware corporation, as Seller, (ii) BEETHOVEN
FUNDING CORPORATION, a Delaware corporation, as the Purchaser, (iii) DRESDNER
BANK AG, NEW YORK BRANCH, as Agent for the Purchaser, and (iv) COLUMBIA GAS OF
OHIO, INC., an Ohio corporation, as Servicer.
PRELIMINARY STATEMENT
          A. The Purchaser, the Seller, the Servicer and the Agent are parties
to that certain Receivables Purchase Agreement dated as of May 14, 2004 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “RPA”). Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to them in the RPA.
          B. The Purchaser, the Seller, the Servicer and the Agent have agreed
to amend the RPA, subject to the terms and conditions hereinafter set forth.
          NOW, THEREFORE, in consideration of the premises set forth above, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
          SECTION 1. Amendment. Effective as of the date hereof, subject to the
satisfaction of the conditions precedent set forth in Section 2 below, the
defined term “Scheduled Commitment Termination Date” is hereby amended to delete
the date “May 13, 2005” set forth therein and to substitute the date “May 12,
2006” therefor.
          SECTION 2. Condition Precedent. This Amendment shall become effective
and be deemed effective, as of the date first above written, upon receipt by the
Agent of four (4) copies of this Amendment duly executed by each of the parties
hereto.
          SECTION 3. Covenants, Representations and Warranties of the Seller and
Servicer.
          3.1 Upon the effectiveness of this Amendment, each of the Seller and
the Servicer hereby reaffirms all covenants, representations and warranties made
by it, to the extent the same are not amended hereby, in the RPA and agrees that
all such covenants, representations and warranties shall be deemed to have been
re-made as of the effective date of this Amendment.

 



--------------------------------------------------------------------------------



 



          3.2 Each of the Seller and the Servicer hereby represents and warrants
that this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights generally and general
principles of equity which may limit the availability of equitable remedies.
          SECTION 4. Reference to and Effect on the RPA.
          4.1 Upon the effectiveness of this Amendment, each reference in the
RPA to “this Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or words of
like import shall mean and be a reference to the RPA as amended hereby, and each
reference to the RPA in any other document, instrument or agreement executed
and/or delivered in connection with the RPA shall mean and be a reference to the
RPA as amended hereby.
          4.2 Except as specifically amended hereby, the RPA and other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.
          4.3 The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Purchasers or the
Liquidity Agent under the RPA or any of the other Transaction Documents, nor
constitute a waiver of any provision contained therein, except as specifically
set forth herein.
          SECTION 5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          SECTION 6. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.
          SECTION 7. Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

*****

2



--------------------------------------------------------------------------------



 



Exhibit 10.1
          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed on the date first set forth above by their respective officers
thereto duly authorized, to be effective as hereinabove provided.

              SELLER:   COLUMBIA OF OHIO RECEIVABLES CORPORATION
 
           
 
  By:   /s/   David J. Vajda
 
          Name: David J. Vajda
 
          Title: Vice President & Treasurer
 
            SERVICER:   COLUMBIA GAS OF OHIO, INC.
 
           
 
  By:   /s/   David J. Vajda
 
          Name: David J. Vajda
 
          Title: Vice President & Treasurer
 
            AGENT:   DRESDNER BANK AG, NEW YORK BRANCH
 
           
 
  By:   /s/   David O. Taylor
 
          Name: David O. Taylor
 
          Title: Vice President
 
           
 
  By:   /s/   Roman Mazo
 
          Name: Roman Mazo
 
          Title: Vice President
 
            PURCHASER:   BEETHOVEN FUNDING CORPORATION,     By: Dresdner Bank
AG, New York Branch, as attorney in fact
 
           
 
  By:   /s/   David O. Taylor
 
          Name: David O. Taylor
 
          Title: Vice President
 
           
 
  By:   /s/   Roman Mazo
 
          Name: Roman Mazo
 
          Title: Vice President

Signature Page to Second Amendment to Columbia Gas RPA